UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, et al.,

              Plaintiffs,

      v.                                             Civil Action No. 1:22-cv-0481 (CJN)

UNITEDHEALTH GROUP INCORPORATED
and
CHANGE HEALTHCARE, INC.,

              Defendants.


                                 MEMORANDUM OPINION

       The United States, joined by New York and Minnesota (collectively, “the Government”),

seeks to enjoin UnitedHealth Group’s proposed acquisition of Change Healthcare.              In its

Complaint and pretrial filings, the Government made several allegations that, if proven, would

raise serious questions about whether the proposed merger violates Section 7 of the Clayton Act.

But after a thorough trial on the merits—which lasted over two weeks, included testimony from

over two dozen witnesses, and introduced more than 1,000 exhibits—the Court concludes that the

Government has not met its burden of proving that the transaction is likely to substantially lessen

competition in the relevant markets. The Court therefore enters judgment for Defendants. This

Memorandum Opinion constitutes the Court’s findings of fact and conclusions of law. See Fed.

R. Civ. P. 52(a).

                                       I.   Background

                               A. Healthcare Claims Processing

       At a high level, payments for services in the American healthcare system proceed through

a simple process: Health insurers, also known as “payers,” pay medical claims submitted by


                                                1
caregivers, also known as “providers.” 1 The process begins with a provider treating a patient. The

provider then submits a claim to a payer so that she can be reimbursed for her services. Before

payment is made, the payer evaluates the claim and determines how much, if anything, it should

pay. If appropriate, the payer then reimburses the provider for that amount. The patient, of course,

may be responsible for some (or perhaps even all) of the provider’s bill.

          This payment process, although simple in theory, is complex in practice. Historically,

payers and providers used paper and phone to communicate between and among each other and to

process claims. But this approach was costly in terms of time and money—large health insurers,

after all, receive millions of claims per day. Plaintiffs’ Exhibit (“PX”) 821 ¶ 24. The process was

also prone to fraud and error—problems that payers would try to remedy after-the-fact through a

practice known as “pay and chase.” PX-820 ¶ 33. Naturally, this approach to processing claims

yielded substantial administrative waste, the cost of which flowed from payers to providers, and

ultimately, to patients. Id. at ¶ 34.

          Over the years, technological innovations have revolutionized claims processing, resulting

in less waste and lower costs. Two of those innovations are center stage in this case: claims editing

and Electronic Data Interchanges (EDI). The Government claims that the proposed acquisition

will harm competition by consolidating control over these critical inputs to commercial health

insurance.

                                          1. Claims Editing

          Most health insurers use a payment integrity product called claims editing to adjudicate

medical claims. 8/1/22 AM Trial Tr. 117:21–118:11 (Garbee). The software implements a payer’s

coverage policies by using a set of rules, or “edits,” to determine whether a particular claim


1
    Providers include physicians, hospitals, clinics, and other caregivers.



                                                    2
received from a provider should be paid or rejected. See PX-820 ¶ 40. Some of these rules are

“standard” edits common to the industry—such as edits to weed out fraudulent or duplicate

claims—while others are “custom” edits tailored to a particular payer’s health plans and

reimbursement policies. PX-1005 at 62:1–64:6 (Dill). A payer’s custom edits are considered

proprietary, as these edits reflect payer-specific strategies to reduce healthcare costs. 8/9/22 PM

Trial Tr. 73:19–75:8 (McMahon).

       The industry generally distinguishes between two types of claims editing: “first-pass” and

“second-pass.” PX-820 ¶ 41. First-pass claims editing automatically processes every claim that a

health insurer receives—which, for certain insurers, may be millions of claims per day. Id. First-

pass claims editing occurs early in the lifecycle of a claim—during the adjudication—and the

software generates a response within milliseconds. Id.; 8/2/22 PM Trial Tr. 43:23–44:4 (Turner).

Second-pass claims editing, by contrast, typically occurs post-adjudication and may involve

significant manual review. PX-820 ¶ 42.

       By helping payers avoid reimbursement for improper claims, claims editing obviates the

need for the costly post-payment review typified by the “pay and chase” model. See id. at ¶ 33.

Without claims editing, an insurer would be more vulnerable to overpayment, making it less

competitive with rivals. See 8/9/22 PM Trial Tr. 73:6–18 (McMahon). Claims editing is therefore

considered a key input for health insurers. See id.

                                    2. EDI Clearinghouses

       EDI clearinghouses are another critical input in commercial health insurance markets.

Often called “pipes,” EDI clearinghouses enable the electronic transmission of claims, remittances,

and other information between and among payers and providers. 8/2/22 AM Trial Tr. 15:7–21,

26:4–12 (de Crescenzo). Compared to the days in which claims were transmitted by paper or by




                                                 3
phone, EDI clearinghouses facilitate much faster processing and result in much less administrative

waste. PX-820 ¶ 37. Some estimates suggest that manual claim submissions can cost health

insurers over ten times as much as electronic submissions. Id. In 2021, 97 percent of medical

claims were submitted electronically, and 95 percent of providers and 99 percent of insurers used

EDI clearinghouses.      Id. at ¶ 38.    Overall, the EDI clearinghouse market is “extremely

competitive.” 8/3/22 AM Trial Tr. 128:23–129:9 (Peresie).

       To send and receive a particular EDI transaction, a payer and provider must be connected

to the same EDI clearinghouse. Id. at 54:7–55:20. But because no EDI clearinghouse has a direct

connection with every payer and provider, id. at 60:10–16, an indirect connection is sometimes

necessary to complete a transaction, id. at 54:16–20. On the provider side, such a connection can

be established through channel partners, which are third-party vendors that submit claims on behalf

of providers. Id. at 58:2–59:25. Channel partners are typically connected to multiple EDI

clearinghouses, enabling them to redirect claims across clearinghouses with ease. Id. at 121:3–20.

Providers can also establish an indirect connection through trading partners, which are EDI

clearinghouses that route transactions between and among each other. Id. at 60:10–61:7. On the

payer side, an indirect connection can be established through an “EDI gateway.” Id. at 118:21–

119:11. EDI gateway vendors consolidate claims from multiple clearinghouses into a single

stream that flows to the payer. Id. at 56:7–11. Put another way, an EDI gateway can serve as an

entry point for all of a particular payer’s EDI transactions. Id.

       As one might imagine, a substantial amount of data flows through EDI clearinghouses. See

PX-820 ¶ 36. And these data cover the entire lifecycle of a claim—both pre- and post-adjudication.

Pre-adjudicated claims data include details about the provider, the patient, the employer group, the

location of care, the diagnosis, the services and procedures rendered, and the billed amounts.




                                                  4
8/1/22 AM Trial Tr. 132:13–133:7 (Garbee). Post-adjudicated claims data can include even more

information, such as details about the provider-payer contract, the payer’s claims edits, the medical

policy and benefit design, the final paid amount, and adjudication decisions. Id. at 134:17–135:23.

                          B. The Commercial Health Insurance Market

         On to more familiar terrain—the commercial health insurance market. Most Americans

obtain their health insurance through employer-sponsored plans. 8/10/22 AM Trial Tr. 105:16–19

(Schumacher). These plans are typically divided into two groups—small group and large group—

based on the number of employees. PX-820 ¶ 89. In most states, small group employers have

between two and fifty employees, while large group employers have more than fifty employees. 2

Id. Within the large group category, the industry refers to the largest employers as “national

accounts.” Id. at ¶ 90. National accounts are generally employers with over 5,000 employees

spread out across multiple states. Id. The industry refers to the remaining employers—generally,

those with between fifty and 5,000 employees and with a smaller geographic footprint—as large

group employers. Id. ¶¶ 89–90.

         Employers typically choose either a self-funded “administrative services only” (“ASO”)

plan or a fully insured plan. Id. ¶ 91. For ASO plans, the employer covers its members’ medical

costs and pays the insurer a fee to administer the plan and to access the insurer’s provider network.

PX-1013 at 55:25–56:24 (Golden). For fully insured plans, the employer pays a premium to the

insurer, which in turn administers the plan and covers members’ medical costs itself. Id. Large

group employers, especially national accounts, tend to purchase ASO plans. See id. at 131:17–

132:21 (“[N]ational accounts works almost exclusively in self-funding.”); 8/10/22 PM Trial Tr.

102:8–14 (Gelbach) (noting the increased popularity of ASO plans among large group employers).


2
    Four states set the cutoff at 100 employees. See PX-820 ¶ 89.



                                                 5
       The markets for national accounts and other large group customers are highly competitive.

See 8/9/22 PM Trial Tr. 85:21–86:3 (McMahon); 8/10/22 PM Trial Tr. 101:18–20 (Gelbach). To

gain a competitive edge over rivals, insurers innovate across multiple dimensions, including

premiums and fees, provider networks, cost-control strategies, utilization management, benefit

design, claims processing, and underwriting methods.      See Proposed Findings of Fact and

Conclusions of Law of the United States (“Gov’t Proposed Findings”), ECF No. 119 at ¶¶ 71–74.

                      II.   The Parties and the Proposed Acquisition

                                    A. UnitedHealth Group

       UnitedHealth Group (“UHG”) is a vertically integrated healthcare enterprise with two main

subsidiaries. The first is UnitedHealthcare (“UHC”), which is the nation’s largest commercial

health insurer and UHG’s benefits business. UHC offers health insurance plans for individuals,

employers, and small businesses. See 8/4/22 AM Trial Tr. 95:14–97:2 (Wichmann). The company

also provides Medicare and Medicaid services. Id. All told, UHC’s insurance business covers

approximately 50 million people. PX-820 ¶ 59.

       UHG’s second main subsidiary is Optum.            Optum includes three companies—

OptumHealth, OptumRx, and OptumInsight—that provide a broad range of healthcare-related

services. OptumHealth offers care delivery and management, OptumRx offers a wide array of

pharmacy services, and OptumInsight offers software solutions and services for healthcare

business needs, including payment integrity services for payers and providers. See 8/4/22 AM

Trial Tr. 96:13–97:5 (Wichmann). OptumInsight is also one of the two dominant players in the

market for first-pass claims editing. PX-103 at 1.

       Although UHC is Optum’s largest customer, Optum also sells its services to non-UHC

payers in all three lines of its business. See 8/4/22 PM Trial Tr. 23:5–25 (Wichmann) (Optum is




                                                6
“fiercely multi-payer in orientation.”); id. at 3:11–21 (“[F]iercely multipayer . . . mean[s] that

[Optum’s] business is organized to serve all payers.”). Andrew Witty, the current CEO of UHG,

testified that maintaining multi-payer relationships is key to preserving a competitive edge.

8/10/22 PM Trial Tr. 21:11–20 (Witty). Witty testified that Optum maintains a “strictly arm’s

length relationship[]” with UHC, id. at 22:12–15, while OptumInsight’s Chief Operating Officer

testified that Optum treats UHC as a customer “very similar to the way” it treats its other

commercial customers, 8/5/22 AM Trial Tr. 22:9–16 (Yurjevich).

                                    B. Change Healthcare

       Change Healthcare is a healthcare technology company that provides data solutions aimed

at improving clinical decision-making and simplifying payment processes across the healthcare

system. PX-195 at 31. In 2017, Change entered into a joint venture with McKesson Corp.’s

Technology Solutions division to create the healthcare technology company that exists today.

8/2/22 AM Trial Tr. 92:20–94:7 (de Crescenzo).

       Change has three main business units. First, its Software and Analytics business offers

payers solutions aimed at improving, among other things, financial performance and payment

accuracy. PX-195 at 33. One of these solutions is ClaimsXten—Change’s first-pass claims editing

product. Id.; 8/11/22 AM Trial Tr. 13:7–17 (Wukitch). Second, Change’s Network Solutions

business facilitates “financial, administrative and clinical transactions, electronic business-to-

business and consumer-to-business payments,” and aggregation and analytical data services. PX-

195 at 34.    Change provides these Network Solutions services, in part, through its EDI

clearinghouse. Id. Finally, Change’s Technology Enabled Services business provides services

such as revenue cycle management, value-based care, pharmacy benefits administration, and

healthcare consulting. Id.




                                                7
       Change’s ClaimsXten is the market-leading product in first-pass claims editing. 8/11/22

AM Trial Tr. 15:1–14 (Wukitch). ClaimsXten “deploys automated rulesets to improve payment

accuracy, reduce appeals and drive administrative savings.” PX-195 at 33. McKesson released

ClaimsXten in 2006, 8/11/22 AM Trial Tr. 8:1–5 (Wukitch), and the product became the “market

leader” in first-pass claims editing before McKesson’s joint venture with Change, id. at 17:8–18.

That success continued after the joint venture, as reflected in ClaimsXten’s near-70 percent market

share for first-pass claims editing, as well as its 99 percent customer retention rate. 8/2/22 PM

Trial Tr. 85:14–18 (Turner); 8/11/22 AM Trial Tr. 21:22–23 (Wukitch).

       Change also operates the largest EDI clearinghouse in the United States. 8/4/22 PM Trial

Tr. 55:1–25 (Hasslinger); 8/10/22 PM Trial Tr. 69:23–70:1 (Witty).                 Like other EDI

clearinghouses, a substantial amount of claims data flows through Change’s clearinghouse. PX-

820 ¶ 183. Change’s customers sometimes grant Change “secondary-use rights” to these data.

8/2/22 PM Trial Tr. 101:12–22 (Suther). This means that Change has the right to use the data for

purposes beyond providing clearinghouse services, subject to certain legal and contractual

restraints. Id.; 8/3/22 AM Trial Tr. 17:23–18:5 (Suther). Change may obtain secondary-use rights

directly through a contract with the payer. 8/2/22 PM Trial Tr. 104:2–17 (Suther). Alternatively,

Change can acquire secondary-use rights indirectly through channel and trading partners, so long

as the payer has granted secondary-use rights to those intermediaries. Id. at 104:18–106:22.

       Today, Change uses the data for which it has secondary-use rights in its Data Solutions

business. Id. at 101:5–15. That business licenses de-identified data to third parties, including data

aggregators and life sciences companies. Id. at 119:19–119:24. Change does not sell or share the

data with other payers. Id. at 119:25–120:1.




                                                 8
                                 C. The Proposed Acquisition

       In January 2021, UHG announced its agreement to acquire Change for approximately $13

billion. See Compl., ECF No. 1 at ¶ 26. Following the proposed merger, OptumInsight will

combine with Change for the stated purpose of “minimiz[ing] the amount of friction between

payers and providers.” 8/9/22 PM Trial Tr. 92:11–93:25 (McMahon). UHG claims that by

combining the service-oriented skill set of OptumInsight with the product-oriented skill set of

Change, the proposed merger will generate significant benefits for the healthcare system through

clinical alignment, claims accuracy, and payment simplification. See 8/10/22 PM Trial Tr. 28:25–

30:9 (Witty); PX-195 at 1; Defendants’ Exhibit (“DX”) 0748 at .0005.

       UHG asserts that, on the claims accuracy front, the proposed acquisition can help to shore

up holes in the claims payment process, which is still plagued by substantial administrative waste.

See DX-0748 at .0004. UHG also asserts that Change’s broad connectivity to payers and providers

is complementary to Optum’s payer integrity services and expertise. See PX-195 at 1 (“[Change]

brings a scaled transaction network built on extensive payer and provider connections, which

complements Optum’s advanced payment integrity analytics and content, as well as Optum’s

revenue cycle management solutions.”).

       UHG claims that the beneficiaries of the proposed acquisition will be “all constituents”—

payers, providers, and patients. 8/4/22 PM Trial Tr. 11:10–12:2 (Wichmann). “[B]y pursuing

edits not previously deployed,” UHG claims, the merged companies can improve payment

accuracy and leave payers with lower administrative costs. PX-004 at UHG-2R-0003249659.

UHG claims that providers would benefit from fewer denied claims and “accelerated cash flow

from avoided denials.” Id. And, it says, “improved claims accuracy will enhance the patient

experience through clear communication of benefits, deductible status[,] and payer network




                                                9
economics at point of referral.”      PX-195 at 1; see also 8/9/22 PM Trial Tr. 92:11–93:25

(McMahon) (combining the abilities of Change and Optum will “enable the patient at the point of

service to be able to know what their obligation is right at the doctor’s office”).

                                  III.    Procedural History

                                         A. The Complaint

       In February 2022, after investigating the proposed acquisition for over a year, the United

States, joined by the states of New York and Minnesota, sued to block the transaction. In its

request for relief, the Government asks that the Court “adjudge and decree United’s acquisition of

Change to violate Section 7 of the Clayton Act, 15 U.S.C. § 18,” and “permanently enjoin

Defendants from consummating United’s proposed acquisition of Change.” Compl., ECF No. 1

at ¶ 129(a)–(b).

                   B. Divestiture, Firewall Policy, and Customer Commitments

       In January 2022, UHG announced its intention to divest Change’s ClaimsXten upon

consummation of the proposed acquisition. 8/11/22 AM Trial Tr. 61:1–62:10 (Wukitch); DX-

0616 at .0001. And in April 2022, UHG entered a $2.2 billion purchase agreement with private-

equity firm TPG Capital (“TPG”) to carry out the divestiture. DX-0579 at .0001. All conditions

of that agreement have been satisfied, except for those to be satisfied at closing or upon the

resolution of this lawsuit. See 8/11/22 AM Trial Tr. 163:24–164:2 (Raj). The divestiture package

includes all four of Change’s current claims editing products. Id. at 13:8–20 (Wukitch).

       In May 2022, UHG issued its “UnitedHealth Group Firewall Policy for Optum Insight and

Change Healthcare,” which addresses the sharing of customers’ competitively sensitive

information (CSI) following the transaction. PX-599 at -682. According to UHG, this firewall

policy was issued to address the specific context of the Change transaction and does not represent




                                                 10
any shift in longstanding company policy on data sharing. See Proposed Findings of Fact of

Defendants (“Defs.’ Proposed Findings”), ECF No. 121 at ¶ 130.

       Between May and June 2022, UHG sent letters to Change’s EDI customers including

certain statements regarding how those customers’ CSI would be treated if the transaction closes.

8/2/22 AM Trial Tr. 130:24–135:6 (de Crescenzo).

                                          C. The Trial

       Following substantial discovery, see Scheduling and Case Management Order, ECF No.

42, the trial began on August 1, 2022, and the Government completed its rebuttal case on August

15, 2022. Over two dozen witnesses testified. The Government called two expert witnesses in its

case-in-chief—Dr. Benjamin Handel and Dr. Gautam Gowrisankaran. Defendants likewise called

two expert witnesses—Dr. Catherine Tucker and Dr. Kevin Murphy. Dr. Gowrisankaran was the

Government’s sole rebuttal witness. On August 31, 2022, the parties filed post-trial briefs along

with proposed findings of fact and conclusions of law. The Court heard closing arguments on

September 8, 2022.

                                   IV.    Legal Standard

                                      A. The Clayton Act

       Section 7 of the Clayton Act prohibits mergers and acquisitions “where in any line of

commerce or in any activity affecting commerce in any section of the country, the effect of such

acquisition may be substantially to lessen competition, or to tend to create a monopoly.” 15 U.S.C.

§ 18. As the statutory text makes clear, Section 7 does not require the Government to prove that a

merger is certain to cause competitive harm. See Brown Shoe Co. v. United States, 370 U.S. 294,

323 (1962) (“Congress used the words ‘may be substantially to lessen competition’ . . . to indicate

that its concern was with probabilities, not certainties.”). After all, Section 7 is a prophylactic




                                                11
measure that “seeks to arrest restraints of trade in their incipiency[,] before they develop into full-

fledged restraints violative of the Sherman Act.” Id. at 323 n.39.

       But just as Section 7 allows for less than absolute certainty of competitive harm, it also

requires more than a “mere possibility” of such harm. Id.; United States v. Baker Hughes Inc., 908

F.2d 981, 984 (D.C. Cir. 1990) (“Section 7 involves probabilities, not certainties or possibilities.”).

To prove a Section 7 violation, “the government must show,” by a preponderance of the evidence,

“that the proposed merger is likely to substantially lessen competition, which encompasses a

concept of reasonable probability.” United States v. AT&T, Inc., 916 F.3d 1029, 1032 (D.C. Cir.

2019) (cleaned up); United States v. H & R Block, Inc., 833 F. Supp. 2d 36, 49 (D.D.C. 2011).

       Under this standard, “antitrust theory and speculation cannot trump facts,” and “the

Government must make its case on the basis of the record evidence relating to the market and its

probable future.” United States v. AT&T, Inc., 310 F. Supp. 3d 161, 190 (D.D.C. 2018) (cleaned

up), aff’d, 916 F.3d 1029 (D.C. Cir. 2019). “Only examination of the particular market—its

structure, history and probable future—can provide the appropriate setting for judging the probable

anticompetitive effect of the merger.” Id. (quoting United States v. General Dynamics Corp., 415

U.S. 486, 498 (1974)) (cleaned up). In the end, the Court must make a “predictive judgment,

necessarily probabilistic and judgmental rather than demonstrable,” FTC v. H.J. Heinz Co., 246

F.3d 708, 719 (D.C. Cir. 2001) (quoting Hospital Corp. of Am. v. FTC, 807 F.2d 1381, 1389 (7th

Cir. 1986)), but that judgment must be informed by real-world evidence that the specific merger

under review is likely to substantially lessen competition, see generally AT&T, 310 F. Supp. 3d

161.




                                                  12
                           B. Baker Hughes Burden-Shifting Framework

         Because Section 7 assigns courts the “uncertain task of assessing probabilities,” the Court

of Appeals has developed a burden-shifting framework to guide the inquiry. Baker Hughes, 908

F.2d at 991. Under that framework, “the government must first establish a prima facie case that

the merger is likely to substantially lessen competition in the relevant market.” AT&T, 916 F.3d

at 1032. If the government establishes its prima facie case, “the burden shifts to the defendant to

present evidence that the prima facie case inaccurately predicts the relevant transaction’s probable

effect on future competition, or to sufficiently discredit the evidence underlying the prima facie

case.” Id. (cleaned up).

         Although a more compelling prima facie case calls for a more compelling rebuttal, the

defendant need not “produce evidence ‘clearly’ disproving future anticompetitive effects,” as such

a requirement would force the defendant “to rebut a probability with a certainty” and free the

government from its ultimate burden of persuasion. Baker Hughes, 908 F.2d at 991–92. Instead,

if the defendant rebuts the prima facie case, “the burden of producing additional evidence of

anticompetitive effects shifts to the government, and merges with the ultimate burden of

persuasion, which remains with the government at all times.” AT&T, 916 F.3d at 1032 (quoting

Baker Hughes, 908 F.2d at 983). The Government’s “failure of proof in any respect will mean the

transaction should not be enjoined.” FTC v. Arch Coal, Inc., 329 F. Supp. 2d 109, 116 (D.D.C.

2004).

         The Court of Appeals has not expressly held that the Baker Hughes framework applies to

vertical mergers challenged under Section 7, but the Parties agree that the framework applies to all

of the Government’s theories here—with one caveat. In challenging a horizontal merger—that is,

a merger between direct competitors—the government can establish its prima facie case simply




                                                 13
by showing that the “merger would produce a firm controlling an undue percentage share of the

relevant market, and would result in a significant increase in the concentration of firms in that

market.” Heinz, 246 F.3d at 715 (cleaned up). Such a showing, which is typically made by

presenting market-share statistics, triggers “a presumption that the merger will substantially lessen

competition.” Id. (quotations omitted). The burden then shifts to the defendant to rebut the

presumption by showing “that the market-share statistics give an inaccurate account of the

merger’s probable effects on competition in the relevant market.” Id. (cleaned up).

       For a vertical merger—that is, a merger between companies that perform different supply

chain functions for a common good or service—“there is no short-cut way to establish

anticompetitive effects, as there is with horizontal mergers.” AT&T, 310 F. Supp. 3d at 192

(quotations omitted). That is because “vertical mergers produce no immediate change in the

relevant market share.” AT&T, 916 F.3d at 1032. Accordingly, the government meets its prima

facie burden in vertical merger cases by making a “fact-specific showing that the proposed merger

is likely to be anticompetitive.” Id. (quotations omitted).

                                         V.    Analysis

       Before analyzing the Government’s claims, the Court must define the relevant antitrust

markets in which to conduct the analysis. See FTC v. Sysco Corp., 113 F. Supp. 3d 1, 24 (D.D.C.

2015) (“Merger analysis starts with defining the relevant market.”). A relevant market has two

components: (1) a product and (2) geographic boundaries. United States v. Anthem, Inc., 236 F.

Supp. 3d 171, 193 (D.D.C. 2017); see also United States v. Marine Bancorp., Inc., 418 U.S. 602,

618 (1974) (“Determination of the relevant product and geographic markets is a necessary

predicate to deciding whether a merger contravenes the Clayton Act.” (quotations omitted)).




                                                 14
        Here, the Government defines three relevant antitrust markets: (1) the sale of first-pass

claims editing solutions in the United States; (2) the sale of commercial health insurance to national

accounts in the United States; and (3) the sale of commercial health insurance to large group

employers in core-based statistical areas that are also metropolitan statistical areas (i.e., cities and

suburbs). Gov’t Proposed Findings, ECF No. 119 at ¶¶ 77–83, 332. Defendants (hereafter,

“UHG,” “United,” or Defendants) lodge no objection to these definitions; they assume those are

relevant antitrust markets and contend that the Government has failed to show that the merger is

likely to substantially lessen competition in each. The Court therefore accepts the Government’s

proposed market definitions.

        The Government offers three independent theories of competitive harm—one horizontal

and two vertical—and thus three independent reasons for why the proposed merger is illegal under

Section 7. First, the Government argues that the proposed acquisition is an illegal horizontal

merger because it would tend to create a monopoly in the sale of first-pass claims editing solutions

in the United States. Id. at ¶ 8. Second, the Government argues that the proposed acquisition is

an illegal vertical merger because UHG’s control over a key input—Change’s EDI

clearinghouse 3—would give it the ability and incentive to use rivals’ CSI for its own benefit, which

in turn would lessen competition in the markets for national accounts and large group commercial

health insurance. Id. And third, the Government argues that the proposed acquisition is an illegal

vertical merger because United’s control over Change’s EDI clearinghouse would give it the



3
  In vertical merger cases, the government will identify “a product or service that is supplied or
controlled by the merged firm and is positioned vertically or is complementary to the products and
services in the relevant market.” U.S. Dep’t of Justice & Fed. Trade Comm’n, Vertical Merger
Guidelines 3 (2020). This item is called a “related product,” and it “could be an input, a means of
distribution, access to a set of customers, or a complement.” Id. Here, the related product is EDI
clearinghouse services. See 8/9/22 AM Trial Tr. 45:1–15 (Gowrisankaran).



                                                  15
ability and incentive to withhold innovations and raise rivals’ costs to compete in those same

markets for national accounts and large group plans. Id.

       After review of the parties’ arguments, the evidence presented at trial, the entire record,

and the applicable law, the Court holds that the Government has failed to carry its burden on each

of its theories of competitive harm.

      A. The Government Has Failed to Show That the Proposed Merger is Likely to
              Substantially Lessen Competition Under Its Horizontal Theory.

       The Government’s horizontal case is simple: The proposed acquisition would combine the

first-pass claims editing solutions of the two largest competitors in the market—Change, which

controls just under 70 percent of the market, and OptumInsight, which controls about a quarter of

the market—and leave UHG with a market share above 90 percent. Id. at ¶ 35; 8/9/22 AM Trial

Tr. 24:18–21 (Gowrisankaran). The acquisition would also result in a highly concentrated market,

as measured by the Herfindahl-Hirschman Index (“HHI”). See 8/9/22 AM Trial Tr. 25:11–16,

26:9–18 (Gowrisankaran) (explaining that the proposed merger would produce a market with an

HHI of 8,831, an increase in HHI of 3,577 over the pre-merger HHI). Defendants, for their part,

do not dispute these market-share and concentration statistics. See, e.g., 8/5/22 PM Trial Tr. 83:5–

11 (Schmuker).

       The Government also contends that the acquisition would eliminate head-to-head

competition in the market for first-pass claims editing. Gov’t Proposed Findings, ECF No. 119 at

¶¶ 344–50. The Government stresses that Change and OptumInsight engage in intense competition

over the price and quality of their first-pass claims editing products, and the Government contends

that this competition would end if the acquisition were to close, because no other player in the

market can fill Change’s shoes. Id. at ¶ 349. Indeed, OptumInsight views itself and Change as the

“primary editors in the payer market,” 8/5/22 PM Trial Tr. 86:12–20 (Schmuker), and Change



                                                16
views OptumInsight’s Claims Edit System as the only “major competitor” to ClaimsXten,

8/2/2022 PM Trial Tr. 79:7–24 (Turner).

       UHG contends that the Government is at war with a post-merger world that will never

come to be. That is because UHG has agreed to divest Change’s claims editing business,

ClaimsXten, to TPG upon consummation of the proposed acquisition. This divestiture, UHG says,

rebuts the Government’s market-share statistics. UHG also argues that TPG will preserve (if not

enhance) the competitive environment that exists today. See Defs.’ Proposed Findings, ECF No.

121 at ¶¶ 418–19, 440.

    1. Legal Standard for Evaluating the Proposed Divestiture’s Effect on Competition

       Because UHG does not dispute the Government’s pre-divestiture market-share statistics,

the key question is whether the divestiture of ClaimsXten to TPG resolves the Government’s

horizontal claim. Before answering that question, however, the Court must consider a threshold

matter: Who bears the burden of proving the competitive implications of the divestiture, when

must that party satisfy its burden, and what exactly must that party prove?

       The Government’s briefs, and some of its arguments during trial, would require the

acquisition and divestiture to be treated as separate transactions, see 9/8/22 PM Trial Tr. 26:18–

27:2 (Gov’t Closing), as a result of which the burden would fall on UHG to prove, as part of its

rebuttal case under the Baker Hughes framework, that the divestiture will “replace the competitive

intensity lost as a result of the merger,” Gov’t Proposed Findings, ECF No. 119 at ¶¶ 410–11

(quoting United States v. Aetna, Inc., 240 F. Supp. 3d 1, 60 (D.D.C. 2017)) (cleaned up). This

view has some support in District case law. See Aetna, 240 F. Supp. 3d at 60; see also FTC v.

RAG-Stiftung, 436 F. Supp. 3d 278, 304 (D.D.C. 2020) (“Defendants have the burden to show that

a proposed divestiture will replace the merging firm’s competitive intensity.”); Sysco, 113 F. Supp.




                                                17
3d at 73 (holding that defendants bear the burden of proving in rebuttal that the divestiture will

“maintain the premerger level of competition” (cleaned up)). At other times, however, the

Government seemed to concede that it bears the ultimate burden of proving that, even after the

divestiture, there will likely be a substantial lessening of competition. See 9/8/22 PM Trial Tr.

163:20–23 (Gov’t Closing) (“We have to persuade Your Honor at the end of the day, after they’ve

come in with their divestiture evidence, that Your Honor believes that there’s a substantial

lessening of competition.” (emphasis added)).

       UHG counters that the Government’s standard (at least as articulated in its briefs)

contradicts the text of Section 7 and the Baker Hughes burden-shifting framework. See Proposed

Conclusions of Law of Defendants (“Defs.’ Proposed Conclusions”), ECF No. 121 at ¶ 29. It

argues that the burden should be on the Government to prove, as part of its prima facie case, that

the combined effect of the merger and the divestiture will likely lessen competition substantially.

See id. at ¶¶ 26, 29; see also FTC v. Libbey, Inc., 211 F. Supp. 2d 34, 51 (D.D.C. 2002) (considering

amended merger agreement as part of the government’s prima facie case). UHG stresses that a

transaction challenged under Section 7 can consist of multiple agreements, including a divestiture,

and that the transaction being challenged here is really the proposed acquisition together with the

divestiture. Defs.’ Proposed Conclusions, ECF No. 121 at ¶¶ 22–24. On this view, the burden of

proof regarding the acquisition—including the divestiture—remains on the Government at the

prima facie stage. And whatever the prima facie standard, UHG argues, the Government still bears

the ultimate burden of proving that the acquisition is likely to substantially lessen competition.

       The Court agrees with UHG that the Government’s proposed standard (at least the strongest

version)—which admittedly finds support in this District’s case law—contradicts the text of

Section 7 and the Baker Hughes framework. As the Government would have it, UHG must prove




                                                 18
that the divestiture will maintain the same level of competition that existed in the pre-merger

market. But the text of Section 7 is concerned only with mergers that “substantially . . . lessen

competition.” 15 U.S.C. § 18 (emphasis added). By requiring that UHG prove that the divestiture

would preserve exactly the same level of competition that existed before the merger, the

Government’s proposed standard would effectively erase the word “substantially” from Section

7. 4

       The Government’s standard (at least in its strongest form) is not only inconsistent with the

text of Section 7 but would make a mess of the Baker Hughes framework and the ultimate burden

of persuasion. In the Government’s view, a divestiture must be ignored at the prima facie stage—

at least if the divestiture was not part of the original transaction—as a result of which the

government can meet its prima facie burden with market-share statistics that have no connection

to the post-acquisition world. Then, in the Government’s view, a defendant must prove that there

is no lessening of competition. This would allow the Government to rely on statistics that bear no

relationship to the post-acquisition world and would shift the burden of persuasion to the defendant

to prove that there is no competitive harm—rather than to require the government to prove that

there is substantial competitive harm. That approach cannot be squared with the text of Section 7

or with Baker Hughes. See Baker Hughes, 908 F.2d at 992 (“Imposing a heavy burden of

production on a defendant would be particularly anomalous where, as here, it is easy to establish


4
 To illustrate, suppose before a merger a market is highly competitive—to use overly simplified
math, call it 50-50. Further suppose that, following the merger and without the divestiture, the
market would be highly anticompetitive—using the same simplified math, call it 95-5. But also
imagine that the divestiture would result in a market that is highly competitive, but just a little less
competitive than the market before the merger and divestiture—call it 51-49. Under the
Government’s proposed standard (or at least its most aggressive version), the merger would be
enjoined because the companies would be unable to prove that the divestiture fully restored the
pre-merger level competition. That would be true even though the merger (with the divestiture)
would cause only the slightest lessening of competition, not a substantial lessening.



                                                  19
a prima facie case. The government, after all, can carry its initial burden of production simply by

presenting market concentration statistics. To allow the government virtually to rest its case at

that point, leaving the defendant to prove the core of the dispute, would grossly inflate the role of

statistics in actions brought under Section 7.”); see also id. at 991 (“A defendant required to

produce evidence ‘clearly’ disproving future anticompetitive effects must essentially persuade the

trier of fact on the ultimate issue in the case.”).

        In any event, UHG contends—and the Court agrees—that the evidence leads to the same

result under either standard. This is because the evidence demonstrates that the divestiture will

restore the competitive intensity lost because of the acquisition. For purposes of the remaining

analysis, then, the Court proceeds under the Government’s proposed standard. 5

                  2. The Government Has Satisfied Its Prima Facie Burden.

        Under the Baker Hughes framework, the Government must first make its prima facie case

that the proposed acquisition is likely to substantially lessen competition in the sale of first-pass

claims editing solutions in the United States.             Under the Government’s preferred standard

discussed above, based on the evidence presented at trial, that burden is easily met. The evidence

established that the merging entities (absent the divestiture) would control over 90 percent of the

relevant market. 8/9/22 AM Trial Tr. 24:18–21 (Gowrisankaran). The evidence also established

that the merger (again, absent the divestiture) would produce a market with an HHI of 8,831, an



5
  The Court agrees with UHG that the relevant transaction here is the proposed acquisition
agreement including the proposed divestiture. As discussed above, treating the acquisition and the
divestiture as separate transactions that must be analyzed in separate steps allows the government
to meet its prima facie burden based on a fictional transaction and fictional market shares. And
here, without the benefit of the market-share presumption, the Government cannot meet its prima
facie burden of proving that the combined effect of the proposed merger and the divestiture is
likely to substantially lessen competition.




                                                      20
increase in HHI of 3,577 over the pre-merger HHI. Id. at 25:11–16, 26:9–18. The Government

has thus shown that, absent the divestiture, the “merger would produce a firm controlling an undue

percentage share of the relevant market, and would result in a significant increase in the

concentration of firms in that market.” Heinz, 246 F.3d at 715 (cleaned up). This showing triggers

a presumption that the merger violates Section 7. Id.; see FTC v. Swedish Match, 131 F. Supp. 2d

151, 166 (D.D.C. 2000) (presumption triggered because merging entities controlled 60 percent of

the market); H & R Block, 833 F. Supp. 2d at 72 (presumption triggered because post-merger HHI

totaled 4,691, an HHI increase of around 400).

       The evidence also established that the merger (again, absent the divestiture) would

“eliminate head-to-head competition” in the market for first-pass claims editing solutions. Aetna,

240 F. Supp. 3d at 91 (“Mergers that eliminate head-to-head competition between close

competitors often result in a lessening of competition.” (quotations omitted)). Change and

OptumInsight view each other as principal competitors in first-pass claims editing, see 8/5/22 PM

Trial Tr. 86:12–20 (Schmuker), and that competition would end as a result of the proposed merger

(again, assuming no divestiture).

       Applying the Government’s proposed standard as discussed above, the Government has

made a prima facie showing that the proposed merger is likely to substantially lessen competition,

having relied on both a presumption of harm and evidence of lost head-to-head competition.

UHG’s rebuttal case should be proportional in strength. See Aetna, 240 F. Supp. 3d at 91. UHG

does not dispute the Government’s market-share and concentration statistics, nor does it dispute

the claim that Change and OptumInsight are head-to-head competitors. Instead, UHG argues that

the proposed divestiture resolves the Government’s concerns.




                                                 21
            3. The Proposed Divestiture Resolves the Anticompetitive Concerns.

        Again, applying the Government’s burden-shifting framework, UHG must prove in

rebuttal that the proposed divestiture to TPG will “restore the competition lost by the merger.” Id.

at 60 (cleaned up). To assess whether a divestiture will restore competition, courts consider several

factors, including “the likelihood of the divestiture; the experience of the divestiture buyer; the

scope of the divestiture[;] the independence of the divestiture buyer from the merging seller[;] and

the purchase price.” RAG-Stiftung, 436 F. Supp. 3d at 304. On each of these metrics, the trial

evidence and the record demonstrated that the divestiture will preserve competition in the market

for first-pass claims editing.

                                 a. Likelihood of the Divestiture

        The evidence established, and the Court finds, that UHG’s divestiture of ClaimsXten to

TPG is a virtual certainty. UHG and TPG have already entered a definitive purchase agreement,

and all conditions of that agreement have been satisfied, except for those to be satisfied at closing

or by the resolution of this lawsuit. See DX-0579 at .0064–66; 8/11/22 AM Trial Tr. 163:24–164:2

(Raj) (“Q. Mr. Raj, is this agreement from April 22 binding on TPG and UHG, as you understand

it? A. It is. The only real contingency that I’m aware of is the outcome of this proceeding, but,

otherwise, it’s binding on us.”). The Government, for its part, does not contest the likelihood of

the divestiture.

                                     b. Experience of TPG

        The evidence demonstrated, and the Court finds, that TPG has the experience necessary to

compete effectively in the claims editing market. TPG is one of the world’s leading private-equity

firms, with over $100 billion in assets under management. DX-0617 at .0009. Nehal Raj, TPG’s

co-managing partner, testified at trial about the firm’s investment strategy:            “[W]e are




                                                 22
fundamentally growth-oriented investors. . . . [W]e make money from growing the businesses that

we invest in, so we have a growth-oriented philosophy.” 8/11/22 AM Trial Tr. 148:9–21 (Raj).

He explained that TPG accelerates growth in the businesses it acquires by investing in research

and development (“R&D”) and by pursuing add-on acquisitions. Id. at 149:8–20. As for returns,

Raj testified that TPG earns almost all its profits by growing its businesses and then selling them

for more than it paid, which aligns TPG’s incentives with the performance of its investments. Id.

at 150:20–151:7.

       The evidence also established, and the Court finds, that TPG has significant experience

with “carve-out investments,” that is, investments in which TPG buys a division of a larger

company and then operates it as a standalone business.         Id. at 151:8–151:22 (“[Carve-out

investments is] one of our most successful areas. Historically, it’s one of the deal types that we

enjoy doing the most because it aligns very well with this growth transformation thesis that we

have, or investment philosophy that we have. So, we’ve done a number of carve-outs over the

years.”). The evidence established that TPG has completed successful carve-outs of Dell, AT&T,

Pfizer, and Intel, among other companies. See DX-0619 at .0004–5.

       The evidence also demonstrated that TPG has significant experience in the healthcare

industry. Since 2003, TPG has deployed over $24 billion of total equity in the healthcare space.

DX-0617 at .0010. TPG has invested in healthcare providers, medical products, and healthcare

services and IT. Id. And it has invested in payer services. Id.; 8/11/22 PM Trial Tr. 9:25–10:5

(Raj). TPG has increased R&D spending in its healthcare companies by 156%, and it has

contributed around $8 billion to mergers-and-acquisitions activity on behalf of those companies.

DX-0617 at .0009. On average, TPG holds its healthcare investments for eight years before




                                                23
exiting, which tends to be longer than the holding period for its other investments. 8/11/22 AM

Trial Tr. 149:24–150:5 (Raj).

       The evidence at trial established, and the Court finds, that TPG intends to invest

substantially in the ClaimsXten business. Under Change’s ownership, ClaimsXten’s R&D budget

for fiscal year 2022 was $14 million. 8/11/22 PM Trial Tr. 34:20–35:4 (Raj); DX-0402 at .0020.

The evidence establishes that TPG plans to increase that budget to $17 million in 2023, $26 million

in 2024, $28 million in 2025, and $30 million in 2026. 8/11/22 PM Trial Tr. 35:20–37:18 (Raj);

DX-0402 at .0020, .0031. By doubling ClaimsXten’s R&D budget within the next four years,

TPG expects that it will be able to improve the product “and accelerate revenues as a result.”

8/11/22 PM Trial Tr. 40:22–41:16 (Raj).

       The Government contends that TPG’s lack of experience in claims editing, as well as its

status as a private-equity firm, doom any claim that TPG will be able to restore the competitive

pressure that Change would have exerted on OptumInsight absent the merger. Gov’t Proposed

Findings, ECF No. 119 at ¶ 36. But as discussed below, the evidence established (and the Court

finds) that the scope of the divestiture package includes ClaimsXten’s current senior leadership

and management team—including some of the same people who elevated ClaimsXten to the top

of the claims editing market. This approach is consistent with the Government’s own Merger

Remedies Manual, which recognizes that “[p]rivate equity purchasers often partner with

individuals or entities with relevant experience, which may inform the Division’s evaluation of

whether the purchaser has sufficient experience to compete effectively in the market over the long

term.” U.S. Dep’t of Justice, Merger Remedies Manual 25 (2020).

       Also misplaced is the Government’s argument that ClaimsXten will be less competitive

because TPG is a private-equity firm. At trial, the Government stressed that “TPG . . . is a private




                                                24
equity firm, and private equity firms can have incentives that run different to the strategic buyers

here. Their incentives or commitments to innovation are not always aligned with those of the

strategic buyers.” 8/1/22 AM Trial Tr. 30:7–15 (Gov’t Opening). But the evidence at trial

established—and the Court finds—that TPG’s incentives are geared toward preserving, and even

improving, ClaimsXten’s competitive edge. In response to a question from the Court, TPG’s co-

managing partner made clear that TPG’s success turns on ClaimsXten’s success: “[T]he better [a]

company does between the time we buy it and the time we’re ready to sell it, the more money

someone will pay us for that asset.” 8/11/22 PM Trial Tr. 90:15–18, 91:8–14 (Raj). Raj also

testified why ownership of ClaimsXten by TPG may result in more ClaimsXten-related innovation

than was achieved at Change: “[A] small division of a big company usually doesn’t get the focus

or the resource[s] that it may optimally need to be as successful as it can. . . . And so our belief is

we’ll be able to invest more in the product [than Change], make it better for customers, and

accelerate revenues as a result.” Id. at 40:22–41:16.

       This testimony is borne out by the evidence at trial demonstrating TPG’s concrete plans to

more than double ClaimsXten’s R&D budget. Id. at 35:20–37:18; DX-0402 at .0020, .0031. And

it is consistent with the Government’s Merger Remedies Manual, which recognizes that “in some

cases a private equity purchaser may be preferred” to a strategic buyer because a private-equity

firm has more “flexibility in investment strategy, [i]s committed to the divestiture, and [i]s willing

to invest more when necessary.” Merger Remedies Manual at 24–25.

       To be sure, the question is whether TPG will preserve competition in the relevant market,

not whether TPG has a general incentive to maximize its return on investment. See Sysco, 113 F.

Supp. 3d at 73 (recognizing the buyer’s “financial commitment” but still rejecting the proposed

divestiture because the court was “not persuaded that” the buyer would “be able to step into [the



                                                  25
seller’s] shoes to maintain . . . the pre-merger level of competition”). But based on the evidence

discussed above and below, the Court finds that TPG is well-positioned to maintain, and perhaps

even improve upon, ClaimsXten’s performance in the claims editing market.

                                  c. Scope of the Divestiture

       The evidence at trial established that the scope of the divestiture is also sufficient to

preserve competition. The evidence established, and the Court finds, that a “core aspect of [TPG’s]

due diligence” was determining whether the divestiture package was “sufficient to operate

ClaimsXten on a standalone basis.” 8/11/22 AM Trial Tr. 160:11–14 (Raj). And TPG concluded

that it was. Id. at 160:15–25 (“We came to the conclusion that what we were receiving was more

than sufficient to succeed. As you can imagine, we have every incentive to analyze that and run

that to ground.”); see also id. at 161:10–13 (“Q. Okay. Is there any asset -- physical, human

capital, intellectual property -- that TPG believes it needs to stand up ClaimsXten, but is not

included in the asset package? A. There’s not.”). The evidence also demonstrated that TPG’s

conclusion that ClaimsXten is “a highly separable asset” capable of succeeding on its own was

based on extensive due diligence, including conversations with ClaimsXten customers who

explained that the product “was sold very independently to the market.” Id. at 158:1–8, 160:15–

25.

       The evidence also established, and the Court finds, that a large team of individuals with

extensive experience managing ClaimsXten will continue to work with the business post-

divestiture. A core member of that team is Carolyn Wukitch, whose testimony at trial revealed the

breadth of her experience with and knowledge of claims editing. Wukitch has worked with claims

editing products since 1990, and she has performed managerial responsibilities since 2000. Id. at

10:8–13 (Wukitch). She currently serves as Change’s Senior Vice President and General Manager




                                                26
for Network and Finance Management. Id. at 6:21–23. In that role, Wukitch manages the

ClaimsXten business, which has a 99 percent customer retention rate under her leadership. 8/2/22

AM Trial Tr. 105:14–25 (de Crescenzo); 8/11/22 AM Trial Tr. 21:22–23 (Wukitch). Before

arriving at Change, Wukitch held the same position at McKesson, the company that first developed

ClaimsXten. Post-divestiture, Wukitch will serve as CEO of the ClaimsXten business. 8/11/22

AM Trial Tr. 10:18–21 (Wukitch).

       The evidence established that, along with Wukitch, around 375 other individuals will

continue working with ClaimsXten as part of the divestiture. Id. at 47:12–18. This includes

ClaimsXten’s 70-person clinical-content team—the “clinicians or medical coders who have

responsibility for defining the clinical content, or the edits, the rule library within the solution.”

Id. at 53:13–54:2. And it includes the 60-person software-and-engineering team, as well as the

200-person customer-success team. Id. at 54:3–22. Other employees were evaluated on a person-

by-person basis, accounting for “their experience [and] their success record with claims editing.”

Id. at 45:12–46:1. For example, out of the fifteen sales employees that support Change’s payment-

accuracy products, seven will continue to work with the divested business. Id. at 45:18–23. Those

seven sales employees were chosen because they “have a proven track record selling ClaimsXten.”

Id.

       The evidence established, and the Court finds, that TPG is “very clear” that the above

management team will run the business day-to-day. Id. at 150:6–19 (Raj) (“[O]ur role is really to

put the right people in those seats and have the management team run the companies.”). Post-

divestiture, then, ClaimsXten will be managed by much of the same team that turned it into the

market leader in first-pass claims editing.




                                                 27
       Against the evidence demonstrating that TPG has the resources and incentives to preserve

(and indeed expand) ClaimsXten’s competitive edge post-divestiture, the Government claims that

ClaimsXten will be less successful because it will not be sold alongside Change’s other payment-

accuracy products. The argument: Change currently markets ClaimsXten together with at least

six other payment-accuracy products; these products address payment accuracy at various stages,

from pre-submission to audit and recovery; the divestiture covers only one of these products

(claims editing); and thus TPG cannot replicate how Change currently competes to sell ClaimsXen.

See Gov’t Proposed Findings, ECF No. 119 at ¶¶ 368–70.

       The Court disagrees. The evidence established, and the Court finds, that before Change

acquired ClaimsXten in 2017, it was sold as a standalone product by McKesson for approximately

a decade. 6 During that time, ClaimsXten became the market leader in first-pass claims editing.

8/11/22 AM Trial Tr. 17:1–12 (Wukitch). The evidence further established that, since 2017,

Change has continued to sell ClaimsXten to customers on a standalone basis, and it has continued

to be the market leader. And the record is devoid of evidence that customers have purchased

ClaimsXten from Change as part of a broader suite of payment-accuracy products. Id. at 38:15–

18 (“Q. Are you aware of any instance where a customer purchased ClaimsXten because

ClaimsXten was sold alongside another payment accuracy solution? A. No.”); 8/2/22 PM Trial

Tr. 95:22–25 (Turner) (“Q. Are you aware of any instances where Change won primary claims

editing business from a customer because ClaimsXten was a part of an end-to-end suite? A. No.”).



       6
         The evidence established, and the Court finds, that ClaimsXten was a standalone product
at McKesson and has continued to be a standalone product at Change. 8/11/22 AM Trial Tr. 17:1–
18:22 (Wukitch). As Wukitch put it, ClaimsXten is not “technically integrated with any other
products,” and “[i]t doesn’t require anything from another part of Change Healthcare to be
successful in the market.” Id. at 18:13–17. The evidence established, and the Court finds, that the
divestiture package comprised “the full suite . . . needed to have a successful claims editing
business” post-divestiture. Id. at 40:17–22.


                                                28
To the contrary, the evidence established, and the Court finds, that no customer has ever bought

ClaimsXten in conjunction with another payment-accuracy product. 8/11/22 AM Trial Tr. 132:7–

10 (Wukitch). Nor has any customer ever, through separate transactions, bought the full suite of

payment-accuracy products that the Government now claims is essential to preserving

competition. Id. at 105:25–106:6.

       The Government stresses that Change has historically touted—and marketed—ClaimsXten

as being just a part of its end-to-end “payment accuracy suite.” Gov’t Proposed Findings, ECF

No. 119 at ¶ 371 (citing PX-415 at -575). The Government offered evidence at trial that Change

has pursued a corporate strategy of “moving from selling point solutions to selling comprehensive,

integrated solutions to address more complex customer needs.” Id. at ¶ 372 (citing PX-530 at

964). That strategy is reflected in recent business plans, which describe Change as “uniquely

positioned to be the first and only vendor to deliver on a fully-integrated suite of end-to-end

Payment Accuracy solutions, securing a differentiated and defensible position in a growing $4B

market.” PX-413 at 70. And it is reflected in what Change recently told a customer—that its end-

to-end suite “provides the opportunity for a more cohesive strategy that optimizes for maximum

savings” and that “[i]ndividual solutions and other vendors do not provide this additional level of

optimization.” PX-414 at -361.

       The Court agrees with the Government that the evidence established that Change has

attempted to market ClaimsXten together with other products—and that, post-divestiture, such

marketing efforts will be impossible. But the evidence also established, and the Court finds, that




                                                29
the success of ClaimsXten does not turn on its being part of a broader suite of payment-accuracy

products. See supra at 28–29. 7

       In sum, the Government’s central point is that post-divestiture, TPG will be unable to offer

a full suite of payment accuracy products, which was Change’s core strategy and marketing point

pre-divestiture. But the applicable standard does not require TPG to become Change’s alter ego;

it merely requires TPG to preserve the level of competition that existed in the relevant market

before the merger. All the evidence points in the same direction: The scope of the divestiture is

likely to achieve that goal.

                                    d. Independence of TPG

       The evidence demonstrated, and the Court finds, that TPG is an independent buyer and that

it will be an independent competitor in the first-pass claims editing market. TPG’s preexisting

relationship with UHG consists of a few “heavily and hotly negotiated” deals that were each

conducted “at arm’s length.” 8/11/22 PM Trial Tr. 5:3–9 (Raj). The evidence provided no serious

reason to doubt that TPG will compete vigorously with UHG in the market for first-pass claims

editing solutions. See id. at 5:16–22 (Raj) (“Q. Will the fact that TPG has done deals in the past

with UnitedHealth Group in any way impact the vigor with which ClaimsXten will compete in the

marketplace assuming the transaction goes forward? A. No, absolutely not. We’re going to do

the very best we can with this investment irrespective of any history.”).


       7
         TPG need not replicate exactly how Change goes about competing. The relevant antitrust
market here is the market for first-pass claims editing solutions, not the market for other payment-
accuracy products, and thus the analysis must focus on TPG’s ability to replicate Change’s
competitive intensity in the market for first-pass claims editing. That TPG will be unable to
replicate Change’s broader “end-to-end” strategy is irrelevant; the Government has offered zero
evidence that customers would be less likely to purchase ClaimsXten absent the option to purchase
other payment accuracy products. Nor has it offered any other evidence that Change’s bundled
offering is what drives ClaimsXten’s success.




                                                30
                                        e. Purchase Price

       Although the Government suggests that speed and certainty of closing were the primary

factors driving UHG’s selection of TPG as the buyer, see Gov’t Proposed Findings, ECF No. 119

at ¶¶ 365–66, nothing in the record provided any reason to doubt the adequacy of the purchase

price—and the Court finds that the purchase price here was adequate.

                                          *       *        *

       “Ultimately, antitrust deals in probabilities, not certainties.” RAG-Stiftung, 436 F. Supp.

3d at 308 (cleaned up). Even under the Government’s proposed standard, then, UHG’s “burden is

only to show that the divestiture will likely replace” the competitive intensity lost because of the

merger. Id. UHG has “far exceeded that threshold.” Id. Indeed, the trial evidence shows—and

the Court concludes—that competition in the post-divestiture market for first-pass claims editing

will match, and perhaps even exceed, its current levels.

       Under what the Court believes is the correct legal standard, that evidence prevents the

Government from meeting its prima facie burden.            Alternatively, under the Government’s

preferred standard, the evidence enables UHG to meet its burden at the rebuttal stage, and the

Government provides no additional evidence to carry its burden of persuasion.

       The Court therefore holds that the Government has failed to show that the proposed merger

is likely to substantially lessen competition in the market for first-pass claims editing solutions in

the United States. The Court will require UHG to divest ClaimsXten to TPG as proposed. 8




8
 A divestiture ordered by a federal court “in an action brought by the Federal Trade Commission
or the Department of Justice” is exempt from the filing requirements of the Hart-Scott-Rodino
Antitrust Improvements Act. 16 C.F.R. § 802.70.


                                                 31
      B. The Government Has Failed to Show That the Proposed Merger is Likely to
              Substantially Lessen Competition Under Its Vertical Theories.

       Turning to the Government’s claims regarding the vertical components of the proposed

transaction, the Government advances two theories of competitive harm. First, the Government

argues that United’s control over Change’s EDI clearinghouse would give United the ability and

incentive to use rivals’ CSI for its own benefit. Second, the Government argues that United’s

control over Change’s EDI clearinghouse would give United the ability and incentive to foreclose

rivals’ access to key inputs on competitive terms by withholding innovations, thereby raising those

rivals’ costs. The effect of these actions, says the Government, would be to substantially lessen

competition in the markets for national accounts and large group commercial health insurance.

                       1. The Government’s Data-Misuse Theory Fails.

       Consider, first, the Government’s data-misuse argument. 9 The claim starts by contending

that Optum, through its post-acquisition control of Change’s EDI clearinghouse, will gain broad

access and use rights to the claims data of UHC’s rivals. The argument then posits that Optum

will have an incentive to share the data—or at least the competitively sensitive insights that can be

gleaned from the data—with UHC. Knowing this, UHC’s rivals will innovate less, out of fear that

UHC will free ride off their innovations, thereby resulting in harm to competition in the relevant

insurance markets. In essence, then, this vertical theory can be distilled to four steps, each of

which the Government must establish is likely: (1) Optum will gain incremental access and use

rights to the claims data of UHC’s rivals; (2) Optum will have an incentive to share these data—

or the competitively sensitive insights derived from the data—with UHC; (3) rival payers’ fear of




9
  By “misuse,” the Court means the claim that United would use its competitors’ data for
anticompetitive purposes. The Court appreciates the Government’s position that United need not
violate applicable law or company policy to appropriate rival payers’ claims data.


                                                 32
UHC using these data or insights will chill innovation; and (4) less innovation means less

competition in the relevant markets.

       The evidence at trial highlighted weaknesses in each of these steps. But the central problem

with this vertical claim is that it rests on speculation rather than real-world evidence that events

are likely to unfold as the Government predicts. Governing law requires the Court to “mak[e] a

prediction about the future,” and that prediction must be informed by “record evidence” and a

“fact-specific showing” as to the proposed merger’s likely effect on competition. AT&T, 310 F.

Supp. 3d at 190–92 (quotations omitted). Under this standard, “antitrust theory and speculation

cannot trump facts.” Id. at 190 (quotations omitted).

       The evidence adduced at trial established that, for it to be likely that the proposed

acquisition would substantially lessen competition, United would have to uproot its entire business

strategy and corporate culture; intentionally violate or repeal longstanding firewall policies; flout

existing contractual commitments; and sacrifice significant financial and reputational interests.

The Government has failed to show that United’s post-merger incentives will lead it to take such

extreme actions. Nor has the Government put forward real-world evidence that United’s rivals are

likely to innovate less out of fear that United will poach their data. No payer witness made that

claim; in fact, all the payer witnesses testified to just the opposite. Although the Government’s

data-misuse argument has other shortcomings, these two defects stand out above the rest.

                                 a. Data Access and Use Rights

       The Government contends that, if the acquisition closes, United will gain access to the huge

cache of competitively sensitive claims data that passes through Change’s EDI clearinghouse,

along with accompanying rights to use those data for its own economic advantage. Gov’t Proposed




                                                 33
Findings, ECF No. 119 at ¶ 94. These data cover the entire lifecycle of a claim—both pre- and

post-adjudication.

       The evidence at trial established, and the Court finds, that claims data can have competitive

value. Pre-adjudicated claims data, for example, may provide insight into which markets and

providers generate claims, which employer groups contract with specific payers, and which

employer groups are the most and least healthy. 8/1/22 AM Trial Tr. 133:11–23 (Garbee). This

information in turn can help a payer identify which employers a rival may want to pursue as

potential customers. Id. at 133:14–134:9.

       Post-adjudicated claims data generally have more proprietary information. PX-1013 at

395:1–24 (Golden). Such data can include information about payers’ discounts, provider network

contracts, benefits, claims edits, adjudication decisions, and final paid amounts. 8/1/22 AM Trial

Tr. 135:12–23 (Garbee); see also id. at 134:17–135:23. This information reflects a payer’s

“adjudication logic,” and a rival who gains access to it could learn that payer’s “whole adjudication

process.” 8/10/22 PM Trial Tr. 158:19–25 (Gelbach); 8/1/22 AM Trial Tr. 135:12–23 (Garbee).

       The evidence established that Change has secondary-use rights for around 50 percent of

the claims data passing through its EDI clearinghouse. See 8/9/22 AM Trial Tr. 87:22–88:7

(Gowrisankaran). Because just over half of all commercial medical claims touch Change’s EDI

clearinghouse, see PX-820 ¶ 185, Change thus has use rights for about a quarter of all commercial

claims data transmitted between payers and providers. The percentage is lower for many of UHC’s

primary competitors—Change has use rights for 12 to 21 percent of claims data for these payers.

DX-0862 at .0027; 8/15/22 PM Trial Tr. 89:9–90:1 (Gowrisankaran). Optum will inherit these

use rights after the proposed merger.




                                                 34
       The Government contends that United, after gaining these data (and accompanying use

rights) through the acquisition, will have the ability and incentive to use its rivals’ claims data to

discern and co-opt its rivals’ competitive strategies and practices. One of the Government’s expert

witnesses—Dr. Handel—identified five potential “use cases” for these claims data. In particular,

Dr. Handel testified that these claims data would allow United to learn valuable information about

its rivals’ utilization management practices, pricing and reimbursement strategies, provider

network designs, claims adjudication processes, and underwriting techniques. 8/8/22 AM Trial

Tr. 124:1–11 (Handel).

       As noted above, the evidence established that Optum will acquire claims data (and some

secondary-use rights) as a result of the proposed acquisition. The evidence also established,

however, that Optum currently has access to claims data and CSI relating to UHC’s payer

competitors.     Today, Optum receives proprietary information—including payer-specific

adjudication rules, payment policies, and contract information—in connection with the services it

renders to its non-UHC customers. DX-0862 at .0015. The evidence thus established (and the

Court finds) that Optum already receives much of the same kinds of information that is included

in the claims data that passes through Change’s EDI clearinghouse. See 8/5/22 AM Trial Tr. 48:5–

8 (Yurjevich) (“Q. Do you receive, for contracts and duplicates, the data that would be included

in an EDI remittance? A. Yes, we do.”). The evidence also established that Optum’s external

customers include some of UHC’s chief competitors.

       As a result, there is overlap between the types of data to which Optum already has access

and the types of data passing over Change’s EDI clearinghouse. The Government therefore could

have strengthened its case by quantifying the amount of incremental (i.e., new) data that would be

available to Optum post-merger, as well as the value of that incremental data to UHC. But Dr.




                                                 35
Handel made no attempt to do so. See 8/8/22 PM Trial Tr. 38:16–22 (Handel). Nor could he—

Dr. Handel did not review the claims data that Optum receives today, so he had no baseline against

which to measure incremental increases in the amount and value of the data. See id. at 6:25–7:5

(“Q. And as you prepared your opinion in this case, you did not have a detailed understanding of

which non-UHC payers provide claims data or other competitively sensitive information to Optum

today in the course of a contractual relationship between that payer and Optum; isn’t that correct?

A. Yes.”); id. 7:6–18 (“Q. As part of your work in this case, you also did not specifically quantify,

by which I mean number of claims received over a period of time, the claims data that Optum

currently has provided to it by non-UHC payers; isn’t that correct? A. Yes, that’s correct.”). 10

       The Government makes much of the (admittedly valuable) secondary-use rights associated

with Change’s claims data—rights that Optum largely, but not completely, lacks today. See

8/15/22 PM Trial Tr. 33:7–16 (Gowrisankaran) (distinguishing access to data from rights to use

data); PX-820 Ex. 10 (demonstrating that Optum may have secondary-use rights for up to 4.2

percent of claims data that pass through its EDI clearinghouse). But the Government never fully

addressed Optum’s ability (or lack thereof) to extract competitively sensitive insights from the

data it already receives from non-UHC payers. See, e.g., 8/8/22 PM Trial Tr. 9:20–25 (Handel)

(“Q. Dr. Handel, you don’t know whether the information that this payer provides to Optum today

under this contract is sufficient for Optum to analyze that information and derive the types of

competitive insights that you identified in your report; isn’t that correct? A. I believe so, yeah. I

don’t know.”); id. at 17:24–18:4 (same); id. at 18:12–23 (same). Put another way, the Government



10
  Dr. Gowrisankaran did quantify the percentage of post-acquisition data for which Change has
(and Optum will have if the acquisition goes through) secondary-use rights. See PX-820 Ex. 10.
But he did not quantify how much of the data would be new to Optum—that is, he did not quantify
how the data are different from what are already available to Optum.



                                                 36
never established that Optum cannot do now, at least in some degree, what the Government says

it will do after the proposed acquisition.

       This matters for two reasons. First, if United is already in possession of data from which

competitively sensitive insights could be gleaned and shared with UHC, then there has to be

something about the proposed acquisition that would change United’s ability and incentive to do

so with Change’s data. And second, if the ability and incentive already exist, then present

circumstances can serve as a natural experiment for what might occur in the post-acquisition world.

Under Section 7 case law, courts must consult pre-merger conduct and history in making their

predictive judgment about the state of post-merger competition. See AT&T, 916 F.3d at 1039

(“The district court had to determine whether the economic theory applied to the particular market

by considering evidence about the structure, history, and probable future of the . . . industry.”

(quotations omitted)); FTC v. Foster, 2017 WL 1793441, at *38 (D.N.M. May 29, 2007) (“Natural

experiments, i.e., evidence that the posited harm has occurred under circumstances similar to the

transaction, are relevant to the merger analysis.” (cleaned up)). And as explained in more detail

below, the record is devoid of any evidence that United has ever used its rivals’ claims data to

allow UHC to glean competitively sensitive insights from that data.

       Nevertheless, it is clear from the record that Optum would acquire some incremental data

(and some corresponding secondary-use rights) following the acquisition. And the evidence

established that these data and rights could enable United to do some things that it cannot do today.

The Court will therefore assume that the Government, for purposes of its prima facie case, has

established the first step of its data-misuse theory.




                                                  37
                                     b. Sharing Data and CSI

       Turning to step two of its data-misuse theory, the Government argues that Optum will have

a strong incentive to share rival payers’ data and CSI with UHC. In fact, the Government claims

that Change’s data rights are what motivated the proposed merger. Gov’t Proposed Findings, ECF

No. 119 at ¶ 135. It relies on the deposition testimony of David Wichmann, the former CEO of

UHG, who stated that Change’s data rights were the “foundation by which the business case was

made . . . to pursue the transaction.”        PX-1009 at 6 (274:21–275:14) (Wichmann).             The

Government also points to several ordinary course documents in which United executives

expressed interest in Change’s “data” and “data rights.” See Gov’t Proposed Findings, ECF No.

119 at ¶¶ 135–42. In its closing argument, the Government said that these documents are “the best

evidence of how the parties viewed the real world.” 9/8/22 PM Trial Tr. 13:13–15 (Gov’t Closing).

       But mere references to data and data rights cannot prove this step of the Government’s

claim. After all, both Optum and Change are companies in the business of dealing with data, so

the fact that Optum was discussing Change’s data and data rights during due diligence is hardly a

surprise. Far more relevant would have been evidence that United executives wanted to acquire

Change’s data and data rights for the purpose of equipping UHC with competitive intelligence

about its rivals. But the exhibits and deposition testimony on which the Government relies do not

reveal such an intention, and the trial testimony uniformly rejected any suggestion that the purpose

of, or rationale for, the acquisition was to allow the use of claims data in this way. See, e.g., 8/5/22

AM Trial Tr. 124:1–10 (Musslewhite) (“Q. Mr. Musslewhite, I just have a few more questions.

We’ve heard a lot in this case about the deal rationale for the Change transaction is to gain access

to Change’s data and their data rights and use that to benefit UHC. As the executive sponsor for

this deal, what’s your reaction to that? A. We would never do that. We never talked about that.




                                                  38
It would never be something that OptumInsight could do as a functioning business entity.”); 8/4/22

PM Trial Tr. 79:9–16 (Hasslinger) (“Q. And when the executives asked you to look more into

Change’s data rights or data assets, did you understand that they were interested in acquiring

Change’s data or data rights so that they could share that with UHC? A. No. Q. And did you

understand that those executives wanted to use Change’s data for competitive intelligence for

UHC? A. No.”); id. at 32:8–17 (Wichmann) (“Q. I think your testimony is that when you were

considering the transaction as a whole, that you did not put any value on the possibility that UHC

would have access to Change payer data for the purpose of competing against its payer

competitors[?] A. Absolutely not. Q. You did not personally? A. I did not personally, and

nobody I interacted with did either.”).

       More fundamentally, the evidence established, and the Court finds, that United’s incentives

are not nearly as one-sided as the Government suggests. To be sure, the evidence did establish

that United has an incentive to arm UHC with valuable insights about its health insurance rivals.

But the evidence also established that United has incentives to protect its external customers’

(including its rival payers’) claims data and CSI—incentives that are embodied in United’s firewall

policies and customer contracts. The question, then, is which set of incentives is most likely to

drive United’s post-acquisition behavior.

       The Court finds, based on all the evidence presented at trial, that United’s incentives to

protect external customers’ data outweigh its incentives to “misuse” that data. For starters, the

evidence established that Optum currently pursues a multi-payer business strategy, and the success

of that strategy turns on payers and providers trusting that their data will be protected. At trial,

Witty explained the importance of this multi-payer strategy: “I strongly, strongly believe that

being multi-payer is a key feature of Optum, a key feature, really, therefore, of UnitedHealth




                                                39
Group.” 8/10/22 PM Trial Tr. 21:7–13 (Witty). He went on: “[I]f you didn’t have multi-payer

relationships or relationships with competitors of different parts of the organization, it would be

very easy to lose your edge.” Id. at 21:16–19. Non-UHC payer revenue makes up a substantial

portion of OptumInsight’s total payer revenue, DX-0813 Ex. 2, and three of its top five external

customers are among UHC’s largest competitors, DX-0656A at .0004.                The evidence thus

established (and the Court finds) that Optum has strong incentives to preserve these relationships,

and that doing so requires maintaining customers’ trust that their data and CSI will not fall into the

hands of UHC. See 8/10/22 PM Trial Tr. 28:18–21 (Witty) (stressing that misusing rivals’ data

“would be hugely destructive, not just to our reputation but to our economic interest, because

customers are not going to come back to an organization which abuses their data in that way”).

       The evidence also demonstrated, and the Court finds, that United has developed a corporate

culture consistent with upholding that trust. Witness after witness testified under oath that United

has built a culture of trust and integrity around protecting the CSI of its external customers,

including rival payers. Witty, for example, testified that data sharing “would be against the tone,

the culture, the rules, everything we stand for in the organization.” Id. at 28:2–24. Steve

Yurjevich, the Chief Operating Officer of OptumInsight, likewise testified that the company’s

“culture” is to “treat customers’ data as they would treat their data themselves.” 8/5/22 AM Trial

Tr. 64:11–14 (Yurjevich). And when asked by the Court what would happen if employees were

instructed to share data with UHC, Peter Dumont—UHG’s Chief Privacy Officer—firmly and

credibly responded: “I honestly think you would see a lot of people quitting.” 8/5/22 PM Trial

Tr. 75:7–16 (Dumont).

       Consistent with this testimony, the record contains no evidence that Optum has used its

access to external payers’ data for the purpose of sharing that data with UHC. See, e.g., 8/10/22




                                                 40
AM Trial Tr. 73:14–74:16 (Schumacher) (“Q. Mr. Schumacher, are you personally aware of any

instance in which a rival payer -- in which rival payer claims data or other rivals’ CSI was passed

from Optum to UnitedHealthcare? A. I am not. Q. Are you personally aware of any instance in

which Optum analyzed rival payer claims data and provided UnitedHealthcare with competitive

insight about its rivals? A. I am not.”); 8/10/22 PM Trial Tr. 119:22–120:11 (Gehlbach) (“Q. In

that time [at UHC], are you aware of any instance in which you or anyone else associated with

UnitedHealthcare received from Optum competitively sensitive information about a rival payer?

A. No.”); 8/5/22 AM Trial Tr. 38:23–25 (Yurjevich) (“Q. Have you ever lost a customer because

they thought OptumInsight was misusing or stealing their data? A. Absolutely not.”). 11

       Also relevant are certain structural guarantees that exist to prevent CSI from being shared

between Optum and UHC. The Court will discuss two of those structural protections: firewalls

and customer contracts.

       Start with United’s firewall policies. The evidence established, and the Court finds, that

firewalls are an industry standard means of protecting CSI in the vertically integrated healthcare

space. 8/15/22 AM Trial Tr. 38:14–24 (Murphy) (“Firewalls in this industry for protecting CSI

have been deemed to be effective.”). The evidence also established that, for over a decade—

beginning well before the proposed acquisition here—United has maintained a corporate antitrust

firewall that expressly prohibits the sharing of CSI between business units. That policy provides:

“You must not participate in or facilitate communications that may reduce or eliminate competition



11
  When asked whether United planned to reverse course and use Change’s payer data to benefit
UHC, every single witness answered—credibly and without equivocation—that United would
never do so. See, e.g., 8/10/22 PM Trial Tr. 28:2–24 (Witty); 8/4/22 PM Trial Tr. 31:4–7
(Wichmann); 8/5/22 AM Trial Tr. 13:23–14:16 (Yurjevich); 8/8/22 AM Trial Tr. 89:25–90:10
(Higday); 8/9/22 PM Trial Tr. 101:11–17 (McMahon); 8/10/22 AM Trial Tr. 73:14–74:16
(Schumacher); 8/10/22 PM Trial Tr. 119:22–120:11 (Gehlbach).



                                                41
between another Business Unit and its competitor(s).” DX-0529 at .0002. The policy also requires

employees to “[e]xercise caution when communicating with a customer or supplier who is a

competitor of another UHG Business Unit,” and to “[a]void serving as a conduit of information or

an intermediary between the ‘competitor’ and the other Business Unit.” Id. at .0003. The evidence

does not reflect a single instance in which these firewalls have been breached. See, e.g., 8/5/22

PM Trial Tr. 42:24–43:2 (Dumont) (“Q. Have there been any violations of United’s firewall

policies where a UnitedHealthcare employee actually accessed Optum external customer data? A.

Not that I’m aware of.”); 8/4/22 AM Trial Tr. 101:6–10 (Wichmann) (“Q. Were you aware of any

employees of United across the business segments using competitively-sensitive information

learned from one business segment and applying it to another? A. No.”).

       In May 2022, United took a related step by issuing guidance to address the Change

transaction specifically and the data sharing principles that will apply post-merger. 8/5/22 PM

Trial Tr. 40:1–4 (Dumont). The evidence established, and the Court finds, that this transaction-

specific policy was not designed to alter United’s longstanding approach to information sharing,

but rather was intended to memorialize existing practices and to address specific concerns raised

in relation to the proposed acquisition. Id. at 40:11–24; see also DX-0654 at .0001 (“This Policy

sets forth specific guidelines consistent with the UHG antitrust compliance policy with respect to

the use and disclosure of competitively sensitive information obtained from customers of Optum

Insight or Change.”). Among other things, the May 2022 policy provides:

       •   “The disclosure of External Customer CSI to UHG business units that are competitors
           of such External Customers is strictly prohibited.”
       •   “The use of External Customer CSI to benefit UHG business units that are competitors
           of such External Customers is strictly prohibited.”
       •   “UHG employees may not access External Customer CSI unless such access is
           necessary to perform their job responsibilities.”


                                                42
       •   “External Customer CSI shall be logically separated from other UHG business unit data
           within Electronic Data Sites. No employees of other UHG business units that are
           competitors of an External Customer shall have access to the locations where External
           Customer CSI is stored within such Electronic Data Sites.”

DX-0654 at .0002.

       The Government disputes the effectiveness of these policies. The Government argues that

the terms of the May 2022 firewall do not cover payers’ claims data that come from providers,

channel partners, and trading partners, because those parties are not competitors of UHC. Gov’t

Proposed Findings, ECF No. 119 at ¶ 203. But by its terms the May 2022 policy protects the CSI

of “External Customers,” which include all “Optum Insight or Change customers who are not a

UHG business unit.” DX-0654 at .0002. The evidence established that nearly all payers in the

United States are customers of OptumInsight. See 8/5/22 AM Trial Tr. 19:6–12 (Yurjevich)

(explaining that around 220 of the 230 payers in the United States are OptumInsight customers,

including many of UHC’s main rivals). The evidence thus established, and the Court finds, that

those customers’ data are protected by this policy, even if the data are acquired by Optum indirectly

through a provider or an intermediary. See, e.g., 8/5/22 PM Trial Tr. 42:12–18 (Dumont) (“Q. So,

just to walk that through with an example, if Optum receives data about a UnitedHealthcare

competitor from a healthcare provider, could Optum share that data with UnitedHealthcare since

it’s not coming from a competitor directly? A. It could not. That would be against a number of

our policies; [the May 2022] policy in particular.”).

       The Government also contends that the policies can be amended—or even repealed—in

the future. Gov’t Proposed Findings, ECF No. 119 at ¶ 202. That’s theoretically true. But the

Government does not explain how it can meet its burden of proof simply by asserting that “things

may change.” And the evidence demonstrated that United is likely to preserve its firewall policies



                                                 43
moving forward. Its corporate antitrust policy, after all, has been in place since 2007, and the

evidence demonstrated that United has strong incentives to maintain its May 2022 firewall as well.

See, e.g., DX-0813 ¶ 147 (OptumInsight’s “multi-payer business is predicated on payers and

providers trusting that its firewalls will protect their data.”). The Government has failed to show

that United’s incentives would change so drastically post-merger that it would abandon these

comprehensive, industry-standard firewall protections.

       Indeed, in assessing United’s post-merger incentives, the Court must consider the financial

and reputational costs to United if it were to breach or water down its firewall policies. See 8/12/22

AM Trial Tr. 95:13–22 (Tucker) (“Q. [Y]ou also have to think about the other incentives that

would be pushing in the other direction, to include the firewall policies, reputational risk, and the

like. Correct? A. Yes, that’s precisely correct. And the way I might characterize it is to

understand the dynamics of the incentives in this situation and the extent to which United and

Optum can anticipate the very negative consequences of a breach of firewalls, for example.”). The

evidence established, and the Court finds, that those costs would be high. Last year, non-UHG

customers accounted for around $63 billion in Optum revenue across all three business units.

8/10/22 AM Trial Tr. 71:9–22 (Schumacher). The evidence demonstrated that if those same

customers stopped trusting OptumInsight to protect their data, then that “entire book of external

business” would be “at risk,” 8/5/22 AM Trial Tr. 71:6–14 (Yurjevich), because customers think

of Optum as a single unit, id. at 31:24–32:11.

       The evidence also demonstrated, and the Court finds, that UHC’s rivals recognize Optum’s

strong incentives to comply with the firewalls and protect customers’ data. One competitor, for

example, noted that it was “highly confident and convinced” that Optum would not “share their

Plan’s information with UnitedHealthcare” because doing so would “risk [Optum’s] credibility




                                                 44
and brand reputation.” DX-0472 at .0004. The Government offered no conflicting testimony at

trial—indeed, the Government did not call a single rival payer witness to testify against United’s

firewalls or any other aspect of its data protection measures.

       On top of its firewalls, the evidence established that Optum’s contracts require the

protection of customer data. These contracts generally require that Optum use all “reasonable

commercial means” to protect its external customers’ data and prevent sharing of those data with

UHC. See, e.g., DX-0314 at .0012 (“Optum and its Affiliates in the health services line of business

shall prevent and maintain commercially reasonable safeguards to prevent the disclosure of

Customer Data to, and access or use of Customer’s Data by, United Healthcare and/or any of its

Affiliates.”); DX-0468 at .0016 (“During the Term of this Agreement, each Party shall protect the

other Party’s Confidential Information using the same degree of care as it uses to protect its own

Confidential Information of like nature.”). What is more, the contracts typically permit payer

customers to audit Optum’s data protection measures.             8/5/22 AM Trial Tr. 71:15–72:4

(Yurjevich).

       The evidence also established that, even when Optum receives payer data from providers

and intermediaries, rather than from payers themselves, it treats the data as if they came directly

from the payer and thus provides the contractually required protection. Id. at 15:4–22 (“Q. [S]o

if Optum receives . . . claims data of [a rival] relating to [that rival’s] national accounts, but it

doesn’t get that claims data from [the rival], it gets it from some other source, does Optum view

its commitments to [the rival] in its contracts as covering that data or those data?       A. Yes,

absolutely.”). In short, using rival payers’ data to benefit UHC would conflict with Optum’s

contractual obligations to its payer customers. 8/4/22 PM Trial Tr. 31:23–32:7 (Wichmann).




                                                 45
       The evidence established that, like Optum’s contracts, Change’s contracts protect the data

and CSI of its customers. For example, Change’s Master Relationship Agreements (MRAs)

provide: “Each party will protect and safeguard the other party’s Confidential Information with at

least the same care used for its own Confidential Information of a similar nature, but no less than

reasonable care.” DX-0843 at .0004; see also 8/3/22 AM Trial Tr. 47:12–24 (Suther) (“[I]f we

felt that a[n] interested health insurer were trying to, you know, reverse engineer the business

practices of one of their competitors, that, in our mind, would be a violation of our confidentiality

obligations under our agreement.”).

       The Government contends that Change’s MRAs are subordinate to its Business Associate

Agreements (BAAs), which specify that they “modif[y]” the underlying agreements and “govern

in the event of conflict or inconsistency.” Gov’t Proposed Findings, ECF No. 119 at ¶ 196; PX-

460 at -613. And, the Government argues, the BAAs confer broad secondary-use rights: “Change

Healthcare . . . may Use or Disclose such de-identified data unless prohibited by applicable law.”

PX-460 at -610. According to the Government, this language would allow Optum to share rival

payers’ CSI with UHC.

       But the evidence demonstrated, and the Court finds, that Change has never operated under

this interpretation. Tim Suther, the Senior Vice President and General Manager of Change’s Data

Solutions business, testified that if a “payer wanted specific information about one of its

competitors” from Change, then Change “would view that as a violation of [its] confidentiality

obligations and . . . would turn that down.” 8/3/22 AM Trial Tr. 46:13–24 (Suther). Consistent

with that understanding, Change does not sell payers’ claims data to other payers. 8/2/22 PM Trial

Tr. 119:25–120:1 (Suther); 8/3/22 AM Trial Tr. 10:15–11:5 (Suther). And even when Change

licenses de-identified data to third parties, its customer agreements often include “substantial”




                                                 46
restrictions, along with “significant contractual remedies” and even audit rights to ensure that third

parties comply with Change’s contractual restrictions. See 8/3/22 AM Trial Tr. 33:21–34:4

(Suther); PX-174 at -06.

       These practices cast doubt on the Government’s interpretation, and at the very least,

suggest that there would be high costs to exploiting potential gray areas. See 8/3/22 AM Trial Tr.

44:2–5 (Suther) (“[Confidentiality is] oxygen to our business. Honoring the commitments that

we’ve made to our customers is essential. As we mentioned earlier, doing otherwise would be

catastrophic to the business.”). What is more, it is far from clear that the BAAs even conflict with

the MRAs. The BAAs confer use rights, and the MRAs impose a standard of care for handling

confidential information. The contracts can thus be read in harmony to allow Change to use the

data—by licensing it to data aggregators, for example—while at the same time prohibiting Change

from sharing the data with rival payers. And, in any event, contracts are not the only layer of

protection for CSI—United’s firewalls can still serve as a backstop.

       For all the above reasons, the evidence at trial established, and the Court finds, that United

will have strong legal, reputational, and financial incentives to protect rival payers’ CSI after the

proposed merger. Still, the Government’s expert, Dr. Gowrisankaran, says that the costs of data

misuse would be “negligible” for United, because even though United may lose “some business”

as a result of the merger, other customers will just “assume the risk,” and those customers are

unlikely to later leave because they will never know if United misuses their data. 8/9/22 PM Trial

Tr. 55:3–56:10 (Gowrisankaran). This contention, in the Court’s view, rests on speculation and is

unsupported by any real-world evidence.

       The Government and Dr. Gowrisankaran are on firmer ground when they argue that United

is a vertically integrated firm with an incentive to maximize its overall profits, not just the profits




                                                  47
of an individual subsidiary like Optum. After all, it has long been “a principle of antitrust law”

that “a business with multiple divisions will seek to maximize its total profits.” AT&T, 916 F.3d

at 1043. For this reason, “the operations of a corporate enterprise organized into divisions must

be judged as the conduct of a single actor,” with each division pursuing the common interests of

the whole. Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 770 (1984). Here, the

Government contends that United’s corporate-wide interests and incentives will be to share CSI

with UHC, even if doing so hurts Optum, because that is the best way to maximize corporate-wide

profits.

           It is of course true that, in some cases, the optimal strategy for maximizing corporate-wide

profits will be to leverage one division of the business to benefit another division. But it is also

true that, in other cases, the best way to maximize corporate-wide profits will be for the first

division to do business with as many customers as possible, including competitors of the sister

division. See AT&T, 916 F.3d at 1043 (crediting the district court’s conclusion that “Turner

Broadcasting’s interest in spreading its content among distributors . . . would redound to the

merged firm’s financial benefit”). It is consistent with the corporate-wide profit maximization

principle to assess which strategy is “the best way to increase company wide profits . . . in a

particular industry.” Id. at 1044 (quotations omitted).

           Witty, the CEO of UHG, explained all this in his deposition testimony. The Government

seizes upon his statement “that UnitedHealth Group needs to think about United at an enterprise

level,” 8/9/22 AM Trial Tr. 90:4–18 (Gowrisankaran), while ignoring his observation that

maximizing enterprise value “sometimes . . . would involve [separate business units’] assets being

worked together,” and “sometimes individually,” subject to “the important caveat of all of the rule

sets” that limit UHG’s conduct, see DX-0852 at 296:1–297:17 (Witty).




                                                   48
        And at trial, Witty testified that enterprise value would not be maximized—in fact, it would

be harmed—if Optum shared competitively sensitive data with UHC. See 8/10/22 PM Trial Tr.

28:2–24 (Witty) (“Q. [The Government’s] expert also testified that because of your enterprise

approach, that that would cause people at OptumInsight to give data concerning UHC’s rivals over

to UHC so they could beat them in the marketplace. And what’s your response to that? A. So

again, first of all, that would be against the tone, the culture, the rules, everything that we stand for

in the organization. . . . [And] it would be hugely destructive, not just to our reputation but to our

economic interest.”). The Government downplays the relative gains and losses between UHC and

OptumInsight by focusing only on OptumInsight’s revenue, rather than the revenue of Optum as

a whole. But as the evidence demonstrated at trial, and as the Court finds, data misuse would place

all of Optum’s $63 billion in external revenue at risk, because customers think of Optum as a single

unit. See 8/5/22 AM Trial Tr. 31:24–32:11 (Yurjevich). The trial evidence did not demonstrate

that the potential gains to UHC would outweigh this potential loss.

        In sum, the evidence established that the Government’s claim fails to account for all of

United’s post-merger incentives, including its incentives to preserve its multi-payer business

model, to maintain its internal culture, and, ultimately, to protect its financial and reputational

interests. The Government, at most, presented evidence that United would have some incentive

(and ability) to exploit competitors’ competitively sensitive data for its own economic benefit

following the acquisition. “But evidence . . . that it could be possible to act in accordance with the

Government’s theories of harm is a far cry from evidence that the merged company is likely to do

so.” AT&T, 310 F. Supp. 3d at 210. The Court must make a “predictive judgment” about the

competitive effect of the proposed merger, Heinz, 246 F.3d at 719 (quotations omitted), and that

prediction must be based on real-world evidence related to the “structure, history[,] and probable




                                                   49
future” of the relevant markets, AT&T, 310 F. Supp. 3d at 190. Here, that evidence—the

widespread use of firewalls in the industry, United’s history of compliance with its own firewalls,

the customer contracts, and the convincing testimony from senior executives about United’s

practices and incentives—weighs strongly against the Government’s position.

                                      c. Future Innovation

       Even if the Government had established that United’s post-merger incentives would drive

it to “misuse” Change’s claims data, the Government also had to demonstrate a likely substantial

lessening of competition. The Government based its theory of competitive harm here on reduced

innovation by other payers. 12 See 8/9/22 AM Trial Tr. 75:5–17 (Gowrisankaran); see also Gov’t

Proposed Findings, ECF No. 119 at ¶¶ 188–89. This theory of harm does not necessarily depend

on United’s actual misuse of rivals’ data for competitive insights—according to the Government,

United’s rivals will reduce innovation because “regardless of what United’s going to do, United’s

rivals are going to think that United will act in its own interests.” 8/9/22 AM Trial Tr. 91:13–

92:25 (Gowrisankaran) (emphasis added); see also 9/8/22 PM Trial Tr. 45:4–16 (Gov’t Closing

Argument) (“[United’s rivals] will assume that that data and those rights will be used. And, as a

result, they will see that lessening [of innovation].” (emphasis added)).

       Yet the Government provided zero real-world evidence that rival payers are likely to reduce

innovation. The Government did not call a single rival payer to offer corporate testimony that it

would innovate less or compete less aggressively if the proposed merger goes through. Nor did




12
  At trial, Dr. Gowrisankaran suggested that UHC may use its rivals’ CSI to assist its underwriting
practices, which may harm competition in ways other than reducing innovation. See 8/9/22 AM
Trial Tr. 97:10–24 (Gowrisankaran). But for reasons discussed above, the Government has not
proven that UHG is likely to misuse its rivals’ CSI.



                                                50
any of the rival payer employees who did testify support the Government’s theory. To the contrary,

all the payer witnesses rejected the notion that the proposed merger would harm innovation.

       For example, a Cigna employee was asked, “You are not going to compete less

aggressively after UnitedHealthcare acquires Change Healthcare?” Her answer: “So in my

personal opinion, I don’t think we ever compete less for any reason. We always go at it really

hard. That’s our job.” PX-1005 at 169:14–16, 169:19–170:1 (Dill). An Aetna employee was

likewise asked, “This transaction certainly won’t cause your group at Aetna to innovate less, will

it?” His answer: “It should not. . . . I’m not forecasting any [less innovation].” 8/1/22 PM Trial

Tr. 94:23–95:2 (Lautzenhiser). An Anthem employee was also asked, “[A]ssuming that the

transaction between Change and Optum moves forward and goes through, that’s not going to stop

Anthem from innovating its health plans, right?” His answer: “Yeah. Absolutely. We will

continue to innovate.” PX-1019 at 256:16–20, 256:24–25 (Chennuru). Finally, a former Cigna

employee was asked, “After the United-Change transaction was announced, you don’t recall Cigna

competing less aggressively for employer business?” Her answer: “No. In innovating, though,

they would be more careful where they put their edits. They would still innovate but be more

careful about where they put it.” 8/1/22 PM Trial Tr. 14:17–22 (Garbee). As Garbee later clarified,

she was talking about keeping edits away from ClaimsXten—a concern solved by the divestiture.

See id. at 15:22–16:12.

       In short, the testimony from rival payers who were asked about innovation is inconsistent

with the Government’s theory of competitive harm, and the Government did not offer any other

rival payer testimony on this score. The Government is thus left to rely solely on the testimony of

one of its experts. See 8/9/22 AM Trial Tr. 75:5–17 (Gowrisankaran) (“Q. How would United

gaining rights to its health insurer rivals’ competitively-sensitive information affect those rivals’




                                                 51
incentives to invest in the competitive advantages you described a few minutes ago? A. Well, if

United were able to appropriate or free-ride off of those innovations, then that’s going to mean

that these rivals are going to invest less in innovation.”). But “antitrust theory and speculation

cannot trump facts; the Government must make its case on the basis of the record evidence relating

to the market and its probable future.” AT&T, 310 F. Supp. 3d at 190 (quotations omitted). Based

on the record here, including the evidence from actual market participants, the Court concludes

that the Government failed to establish that the acquisition would result in less innovation by rival

payers.

                                      d. Harm to Competition

          Imagine, however, that rival payers did testify that they would scale back innovation. Even

then, the Government would still have to prove that that reduction in innovation would be likely

to substantially lessen competition in the relevant markets.

          The Government rests on the axiomatic truth that payers who are innovating less are also

competing less. But it made no attempt to show that the lessening of innovation and competition

would be substantial. In fact, the Government’s own expert admitted that rival insurers would still

innovate after the proposed merger. Dr. Gowrisankaran was asked, “Does your opinion that post-

merger United would use its health insurance rivals’ competitively-sensitive information to copy

rivals’ innovations depend on United’s rivals’ stopping all innovations?” 8/9/22 AM Trial Tr.

96:9–12 (Gowrisankaran). Dr. Gowrisankaran answered: “Oh, no, it really doesn’t. . . . Of course

insurers are going to keep innovating even if this merger were to go forward. They would just

have less of an incentive to innovate and it would just lessen innovation. It wouldn’t remove it

entirely.” Id. at 96:13–97:1. But establishing that the proposed merger would “lessen innovation”

(and thus competition) and that insurers would have “less of an incentive to innovate” (and thus




                                                  52
compete) does not establish that the proposed merger would substantially lessen competition. The

Government failed to offer evidence demonstrating that that standard is met here. But the Court

need not rest its holding on this point, as the Government failed to establish other steps in its theory.

                                           *       *       *

        In sum, based on the Court’s review of all the evidence in this matter, the Court concludes

that the Government has failed to make a prima facie case of a likely substantial lessening of

competition under its data-misuse theory. Each step of the Government’s argument must be true

for its theory to work, yet each step suffers from serious flaws. The most serious flaws, however,

are the failures to prove (1) that United is likely to misuse the data in the ways the Government

contends and (2) that rival payers will innovate less as a result.

                        2. The Government’s Foreclosure Theory Fails.

        The Government’s second vertical theory posits that United will have the ability and

incentive to raise rival payers’ costs by withholding or delaying the sale of EDI-related

innovations—specifically, integrated platforms. 13 The Government stresses that Optum and

Change have long competed to develop their own integrated platforms—Optum, through an idea

called the Transparent Network, and Change, through a concept called Real-Time Settlement—

and that if United acquires Change, United would control the development of the only integrated

platform that is also scaled. Gov’t Proposed Findings, ECF No. 119 at ¶ 266. And if that happens,

the Government contends, rival payers would likely be stuck with United, because no other firm

is well-suited to build a competing platform. Id. United could then foreclose access to the

integrated platform, such as by withholding or delaying sales. Id. And more than that, United


13
   Integrated platforms are intended to reduce administrative waste and speed up payment to
providers by shifting claims edits “to the left,” i.e., by applying edits earlier in the payment process.
PX-820 ¶¶ 48–53.



                                                   53
would have an incentive to do so, because the downstream commercial health insurance markets

are more lucrative than the upstream healthcare IT markets. Id. at ¶ 286.

       The Government’s foreclosure theory has significant flaws. To begin, the evidence

overwhelmingly established, and the Court finds, that both Real-Time Settlement and Transparent

Network are “concepts,” not actual products. See 8/11/22 AM Trial Tr. 34:2–5 (Wukitch) (“Q.

First of all, does Change Healthcare have an existing offering called Real-Time Settlement? A.

No. It is a concept that’s in development.”); 8/3/22 PM Trial Tr. 57:1–10 (Joshi) (“So, Real-Time

Settlement is a concept. It is not a product today. It is not close to being a product.”); 8/5/22 PM

Trial Tr. 120:25–122:11 (Schmuker) (noting that Optum cannot “say definitively” whether

Transparent Network will ever be a marketable product). This fact puts the Government in an

awkward position: It must prove that United will likely withhold from its rivals products that don’t

even exist. That may be why the Government did not define the relevant EDI-related innovation

market. See 8/9/22 PM Trial Tr. 52:18–53:7 (Gowrisankaran) (“I didn’t define the market for

integrated platforms because these are products that are just being developed now.”).

       Moreover, the evidence did not establish that Optum will likely withhold Transparent

Network or Real-Time Settlement (if either becomes a product) from external payers. The

evidence established, and the Court finds, that Optum has never withheld a product from external

payers—in fact, it currently markets all of its payment integrity products to UHC’s biggest rivals.

See 8/5/22 AM Trial Tr. 41:12–42:20 (Yurjevich).           When asked for his reaction to the

Government’s claim that Optum will withhold innovations from rival payers, former United CEO

Wichmann testified that the allegation was “without foundation” because “[t]he business is fiercely

multi-payer.” 8/4/22 PM Trial Tr. 6:3–9 (Wichmann). He also testified that in his 23 years at




                                                54
United, he could not “think of any instance where OptumInsight withheld products and services to

rivals of UHC[.]” Id. at 6:13–16.

       The evidence also established, and the Court finds, that Optum has never sold one version

of a product to UHC while selling a degraded version to other customers. See id. at 3:22–24 (“Q.

Does OptumInsight ever favor UHC by not selling products and services to rival payers or selling

them a degraded product? A. No.”); see also 8/5/22 AM Trial Tr. 61:15–22 (Yurjevich) (“[I]t

would be ridiculous for us to offer a different product in the commercial market than we do for

United. We have no incentive as OptumInsight to offer a different product.”).

       At trial, the Government’s expert acknowledged that he mistakenly claimed in his

deposition that Optum withholds two products—Group Risk Analytics and Portfolio

Optimization—from external customers. See 8/9/22 PM Trial Tr. 7:3–6 (Gowrisankaran) (“Q.

And then you saw my opening statement and you realized Optum does, in fact, sell Group Risk

Analytics to external payers, correct? A. That’s right.”); id. at 14:5–10 (“Q. And you understand

Portfolio Optimization is marketed to external payers? A. I understand it now is, yes.”). Although

no other payer uses Portfolio Optimization today, see 8/10/22 PM Trial Tr. 150:10–13 (Gehlbach),

the version that Optum markets to other external customers is not a “degraded or lesser version”

than the one used by UHC, 8/5/22 AM Trial Tr. 61:2–19 (Yurjevich).

       To be sure, the evidence established that Optum has piloted some products with UHC

before taking them to market, and there are plans to do the same with Transparent Network. See

8/10/22 PM Trial Tr. 47:4–48:2 (Witty). But there is no evidence in the record that the purpose

of these pilot periods is to unfairly benefit UHC to the detriment of its rivals. To the contrary, the

evidence established, and the Court finds, that such pilots benefit the broader market because they

allow Optum to “validat[e] that the thing we’ve developed is market tested, that we are pricing it




                                                 55
fairly, competitively, and we can stand behind it.” Id. at 24:11–25:8. The evidence established

that this is standard market practice. See 8/15/22 AM Trial Tr. 66:15–67:7 (Murphy) (“[H]aving

a period where you use it internally before you make it available externally . . . is very consistent

with the economics of vertical integration” because “it provides you an opportunity to develop

things in-house, get it working, make it work in the way you think is useful, and then mak[e] it

more broadly available in the marketplace.”).

       All of the foregoing aligns with Optum’s multi-payer business strategy, and the evidence

demonstrated that Optum has strong incentives to maintain that strategy. See 8/10/22 PM Trial

Tr. 27:19–28:1 (Witty) (“And I would presume that if [we withheld products from non-UHC

payers], ultimately, somebody else is going to develop a competitive product that is multi-payer

and put me out of business. It makes no sense. So from my point of view, we are resolutely

committed . . . to multi-payer as a key dimension of the economic model of the company.”); see

also 8/5/22 AM Trial Tr. 61:16–22 (Yurjevich) (“[I]t would be ridiculous for us to offer a different

product in the commercial market than we do for United. We have no incentive as OptumInsight

to offer a different product. In fact, you’ve heard me talk about how important a multi-payer

business is. And so we want to deliver the best value we can for our external customers.”). By

making its innovations available exclusively to UHC, Optum would risk sales to over 80 percent

of the market. 8/4/22 AM Trial Tr. 97:9–25 (Wichmann). And it would risk forgoing up to 40

percent of its total revenue—or $63.2 billion. 8/10/22 AM Trial Tr. 71:19–25 (Schumacher).

       The Government contends that the incentives will change post-merger. This claim is based

on Dr. Gowrisankaran’s “vertical math” calculations, which found that if United forgoes all sales

of Transparent Network to rival payers—thus incurring a loss of $       million in profits in 2026—




                                                 56
that loss would likely be offset by downstream gains in commercial health insurance markets. See

PX-820 ¶¶ 242–51.

       Dr. Gowrisankaran’s testimony, however, is at odds with the unrebutted testimony of

various United executives, who stated consistently their view that it is not in United’s interests for

Optum to abandon its multi-payer strategy. Witty, the CEO of UHG, was expressly asked at trial

about this theory, and stated: “[O]f course, my responsibility is to maximize UnitedHealth Group’s

performance. That is maximized by developing great products, not just to the benefit of UHC but

to all of our other clients. And the idea . . . that we would develop something or acquire it, preclude

its use from others, and then somehow expect it to stay a high-quality asset, I think, is nonsensical.”

8/10/22 PM Trial Tr. 26:24–27:16 (Witty). He even stressed that leveraging Optum to increase

UHC’s profits “would be a destruction of my whole fiduciary responsibility.” Id. at 26:1–9; see

also id. at 26:16–20 (“To do anything which unbalances [our capacity to work with non-UHC

partners] would bring to an end the strategic direction of the company, and . . . it would at no level

be consistent with what I regard my fiduciary responsibility is to UnitedHealth Group.”). The

Court concludes that this testimony—and the similar testimony of a number of other United

executives—is far more probative of post-merger behavior than Dr. Gowrisankaran’s independent

weighing of costs and benefits.

       In sum, the Court concludes that the Government has failed to meet its prima facie burden

under its foreclosure theory of vertical harm.




                                                  57
                                    VI.    Conclusion

       For all the above reasons, the Court enters judgment for Defendants, denies the

Government’s request for a permanent injunction, and orders that ClaimsXten be divested to TPG.

An Order will be issued contemporaneously with this Opinion.




DATE: September 19, 2022
                                                          CARL J. NICHOLS
                                                          United States District Judge




                                              58